Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 16/812534 filed on March 9, 20. Claims 1-20 are presented for examination and are currently pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7, 9, 11, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 7,346,664) in view of Hurley (File migration and file replication: a symbiotic relationship; IEEE Transactions on Parallel and Distributed Systems; 1996).
Regarding claim 1, Wong teaches an information processing apparatus comprising:
an acquiring part [migration module 220] that acquires a file structure at a migration source and one or more identification information items each of which identifies a file at the migration source; a copying part [migration module 220] that copies the file structure and the one or more identification information items to a migration destination before migration of content data of one or more files at the migration source [switch 110 coordinates migration from the source file server 120 to the destination file server 130 using namespace replication; wherein namespace replication copies directory metadata of the source file server 120 separately from the data itself; c7 L40-60 (i.e. Wong’s migration module performs both the acquiring and copying functions)].
Wong, however, does not explicitly teach a switching part that, in response to detection of an operation on a file corresponding to one of the one or more identification information items copied to the migration destination by the copying part, switches an access destination to the file at the migration source if a migration time to complete migration of content data of the file and finish the operation is equal to a predetermined duration or more.
On the one hand, Wong discloses that object access requests handled by the NAS switch 110 include, for example, directory and/or file reads, writes, creation, deletion, moving, and copying; wherein a file access refers to an operation accessing or modifying files such as read or write; wherein an object can refer to a directory object or a file object. [c6 L5-20]. Wong further discloses that if the object has yet to change locations (i.e. the file hasn’t been migrated) in the storage network 175, the file server interface 210 uses the original NAS file handle [c7 L25-35]; and wherein if an object has been migrated, the redirection module outputs a destination NAS file handle corresponding to a location on the destination file server 130 [c7 L60-65]. Thus, Wong discloses servicing an access request for a file from the source server if the file hasn’t been migrated; and servicing the access request from the destination server after the file is migrated.
On the other hand, Hurley, in analogous art, discloses a file migration and replication scheme wherein a file is migrated only if the migration leads to a decrease in the overall mean response time of the file requests currently in the involved storage sites. More particularly Hurley discloses that  a file migration should only occur if PGi > 0 for some file i (only migrate a file if there will be a reduction in overall mean response time); wherein PG is an equation that combines the mean time to service a file migration/replication (Cm, Cr), and mean time to file to process a file request [Section 3.1 Migration Policy, p.580-581].
Thus, Hurley teaches a switching part that, in response to detection of an operation on a file corresponding to one of the one or more identification information items copied to the migration destination by the copying part, switches an access destination to the file at the migration source if a migration time to complete migration of content data of the file and finish the operation is equal to a predetermined duration or more [migrating a file and servicing a request from the migration destination if PGi > 0; or servicing the request from the source without migrating if PGi <= 0; Section 3.1 Migration Policy, p.580-581].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine to service file accesses from a migration source or migration destination  based on time to complete migration of content data of the file and finish the operation (i.e. if PGi > 0 for some file i; wherein PG is an equation that combines the mean time to service a file migration/replication, and mean time to file to process a file request) as disclosed on Hurley. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of selecting the migration source or migration destination server to service the file access operation based on the performance of the migration and operation on the different servers to the known device of Wong ready for improvement to yield predictable results.
Regarding claim 2, Wong/Hurley teaches the information processing apparatus according to Claim 1, wherein the predetermined duration is equal to a processing time to switch over to an operation on the file at the migration source and process the operation [PG is an equation that combines the mean time to service a file migration/replication (Cm, Cr), and mean time to file to process a file request [Section 3.1 Migration Policy, p.580-581 on Hurley].
More particularly, Hurley explicitly teaches a processing time to switch over to an operation on the file at the migration source [length of file request queue at the source (ls); number of outstanding requests for file i at the source (ni)] and process the operation [mean time to process a file request (Cp)]; and to determine to service a file request Hurley solves the inequality PGi > 0. Therefore, while Wong/Hurley does not explicitly teach wherein the predetermined duration is equal to a processing time to switch over to an operation on the file at the migration source and process the operation; any person of ordinary skill in the art would understand how to manipulate equation (3) on Hurley and the disclosed inequality (i.e. thought basic algebra) to base the determination on a function f(ls, ni, Cp) as claimed. Therefore the combination clearly teaches the claimed invention.
Regarding claim 4, Wong/Hurley teaches the information processing apparatus according to Claim 2, wherein the processing time is estimated by using an operation log at the migration source [length of file request queue at the source (ls); Section 3.1 Migration Policy, p.580-581 on Hurley].
Regarding claim 6, Wong/Hurley teaches the information processing apparatus according to Claim 1, wherein the migration time is derived from a processing result of migration of the content data of the one or more files [mean time to service a file migration (Cm)] and an operation log at the migration destination [length of file request queue at the destination (ld); Section 3.1 Migration Policy, p.580-581 on Hurley].
Regarding claim 7, Wong/Hurley teaches the information processing apparatus according to Claim 2, wherein the migration time is derived from a processing result of migration of the content data of the one or more files [mean time to service a file migration (Cm)] and an operation log at the migration destination [length of file request queue at the destination (ld); Section 3.1 Migration Policy, p.580-581 on Hurley].
Regarding claim 9, Wong/Hurley teaches the information processing apparatus according to Claim 4, wherein the migration time is derived from a processing result of migration of the content data of the one or more files [mean time to service a file migration (Cm)] and an operation log at the migration destination [length of file request queue at the destination (ld); Section 3.1 Migration Policy, p.580-581 on Hurley].
Regarding claim 11, Wong/Hurley teach the information processing apparatus according to Claim 6, wherein the processing result is obtained for each time period [storage sites could periodically broadcast their state information; Section 2 System Environment on p.579-580 on Hurley].
Regarding claim 14, Wong/Hurley teaches the information processing apparatus according to Claim 1, wherein the switching part determines whether the migration time is equal to the predetermined duration or more by using at least one of an operation log in a time period when the operation is performed and load conditions, the load conditions being a load condition at the migration source and a load condition at the migration destination [length of file queue at the source and the destination (ls, ld); and wherein to initiate a migration/replication, a storage site must know the degree to which the other sites are loaded (we will define loaded in the next section); Section 2 System Environment on p.579-580 and Section 3.1 Migration Policy on p.580-581].
Regarding claim 18, Wong/Hurley teaches the information processing apparatus according to Claim 1, further comprising: a migration-destination manager that serves as the migration destination and that manages a plurality of files [the destination file server 130 becomes the primary network file server used by the NAS switch 110 after file migration; wherein the destination file server 130 further comprises destination objects 135, which include the replicated namespace directories and source files; c6 L50-60 on Wong].
Regarding claim 19; these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds. What’s more, the combination Wong/Hurley further teaches a migration-source manager that serves as the migration source and that manages a plurality of files to be migrated in a predetermined file structure together with identification information items each of which identifies one of the plurality of files to be migrated [the source file server 120 is the default or original network file server for the client 140 before file migration; wherein the source file server 120 further comprises source objects 125, which include namespace directories and files such as enterprise data, records, database information, applications, and the like; c6 L35-50 on Wong].
Regarding claim 20; these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds.
Claim(s) 3, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 7,346,664) in view of Hurley (File migration and file replication: a symbiotic relationship; IEEE Transactions on Parallel and Distributed Systems; 1996) and further in view of Arbel (US 2021/0271648).
Regarding claim 3, Wong/Hurley explicitly teach all the claim limitations except for the information processing apparatus according to Claim 1, wherein the predetermined duration is equal to a processing time obtained by adding an amount of time to a time to switch over to an operation on the file at the migration source and process the operation, the amount of time being equal to a predetermined percentage of the time for the switching and processing.
Arbel, in analogous art, teaches wherein the predetermined duration is equal to a processing time obtained by adding an amount of time to a time to switch over to an operation on the file at the migration source and process the operation, the amount of time being equal to a predetermined percentage of the time for the switching and processing [local map performance may be indicated by measures such as free memory usage and the usage of disk storage swapping, as well as by a measure of the difference between the number of packages in the two local maps. In some embodiments, the various measures may be combined to provide weighted aggregate performance scores; ¶0036-42].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a weighted aggregate (i.e. predetermined percent) of the performance scores as disclosed in Arbel; to determine to service file accesses requests from the source or the destination. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of combining performance scores using a weighted aggregate to the known device of Wong/Hurley ready for improvement to yield predictable results.
Regarding claim 5, Wong/Hurley/Arbel teach the information processing apparatus according to Claim 3, wherein the processing time is estimated by using an operation log at the migration source [length of file request queue at the source (ls); Section 3.1 Migration Policy, p.580-581 on Hurley].
Regarding claim 8, Wong/Hurley/Arbel teach the information processing apparatus according to Claim 3, wherein the migration time is derived from a processing result of migration of the content data of the one or more files [mean time to service a file migration (Cm)] and an operation log at the migration destination [length of file request queue at the destination (ld); Section 3.1 Migration Policy, p.580-581 on Hurley].
Regarding claim 10, Wong/Hurley/Arbel teach the information processing apparatus according to Claim 5, wherein the migration time is derived from a processing result of migration of the content data of the one or more files [mean time to service a file migration (Cm)] and an operation log at the migration destination [length of file request queue at the destination (ld); Section 3.1 Migration Policy, p.580-581 on Hurley].
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 7,346,664) in view of Hurley (File migration and file replication: a symbiotic relationship; IEEE Transactions on Parallel and Distributed Systems; 1996) and further in view of Druzhinin (US 2018/0241838).
Regarding claim 16, Wong/Hurley teaches the information processing apparatus according to Claim 1, further comprising:
a migration part that, after migration of the identification information items each of which identifies a file at the migration source, migrates the content data of the one or more files to the migration destination in a predetermined sequence [the migration module 220 walks through the directories to copy data, it updates a file handle migration table that indicates whether an object has been migrated, and if so, where the object has been migrated; c7 L45-50].
Wong/Hurley, however, does not explicitly teach a change part that changes the predetermined sequence so that the file on which the operation is detected is prioritized in migration if the switching part does not switch the access destination to the file at the migration source.
Druzhinin, in analogous art, discloses that the data may be sent in an order determined according to recent accesses to this data; wherein data more recently accessed is sent first, whereas data with oldest accesses is sent last. Druzhinin further discloses that a distinction may be made between write and read accesses; for example, data may be sent in the order of most recent write accesses performed on the data; alternatively, data may be sent in the order of most recent read accesses [¶0064].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prioritize migrating most recently access data (i.e. the file on which the operation is detected) as disclosed in Druzhinin. The combination would have be obvious because a person of ordinary skill in the art would understand that that the read operations are likely to access most recently retrieved, most recently written, or most frequently accessed data again, rather than other data. Because this data is treated with priority over other data, redirection of read operations is avoided in many cases. This further reduces resource usage and improves the responsiveness of the system [¶0020 on Druzhinin].
Regarding claim 17, Wong/Hurley teaches the information processing apparatus according to Claim 2, further comprising:
a migration part that, after migration of the identification information items each of which identifies a file at the migration source, migrates the content data of the one or more files to the migration destination in a predetermined sequence [the migration module 220 walks through the directories to copy data, it updates a file handle migration table that indicates whether an object has been migrated, and if so, where the object has been migrated; c7 L45-50].
Wong/Hurley, however, does not explicitly teach a change part that changes the predetermined sequence so that the file on which the operation is detected is prioritized in migration if the switching part does not switch the access destination to the file at the migration source.
Druzhinin, in analogous art, discloses that the data may be sent in an order determined according to recent accesses to this data; wherein data more recently accessed is sent first, whereas data with oldest accesses is sent last. Druzhinin further discloses that a distinction may be made between write and read accesses; for example, data may be sent in the order of most recent write accesses performed on the data; alternatively, data may be sent in the order of most recent read accesses [¶0064].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prioritize migrating most recently access data (i.e. the file on which the operation is detected) as disclosed in Druzhinin. The combination would have be obvious because a person of ordinary skill in the art would understand that that the read operations are likely to access most recently retrieved, most recently written, or most frequently accessed data again, rather than other data. Because this data is treated with priority over other data, redirection of read operations is avoided in many cases. This further reduces resource usage and improves the responsiveness of the system [¶0020 on Druzhinin].

Allowable Subject Matter
Claims 12, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132